Appeal of JULIUS HENRY COHEN.Cohen v. CommissionerDocket No. 1437.United States Board of Tax Appeals1 B.T.A. 592; 1925 BTA LEXIS 2870; February 13, 1925, decided Submitted February 2, 1925.  1925 BTA LEXIS 2870">*2870  The deficiency is determined in accordance with stipulation filed by counsel.  Carl A. Mapes, Esq., for the taxpayer.  B. G. Simpich, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal involves a deficiency in income and profits tax for the year 1918 in the amount of $1,220.15 as set forth in the Commissioner's deficiency letter of November 12, 1924.  Counsel for the Commissioner and the taxpayer filed a stipulation with the Board whereby it is agreed that there is no deficiency for 1918, and that a deficiency of $9.69 exists for the year 1919.  DECISION.  In accordance with the stipulation the deficiency originally determined by the Commissioner for 1918 is disallowed and the taxpayer's deficiency for 1919 is determined to be $9.69.